                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Randy Wilkinson,                               )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Nancy Berryhill, Acting Commissioner           )
of Social Security Administration,             )       Case No. 1:17-cv-147
                                               )
                                               )
               Defendant.                      )


       Before the court is a “Motion for Award of Attorney Fees Under the Equal Access to Justice

Act (EAJA)” filed by plaintiff on December 11, 2018. (Doc. No. 21). Plaintiff seeks reimbursement

for attorney’s fees in the amount of $6,161.05.

        The Commissioner filed a response to plaintiff’s motion on December 14, 2018, and does

not object to an award of $6,161,05 in attorney’s fees. (Doc. No.23). She asks that the award of

EAJA fees by paid directly to plaintiff, to allow the Treasury Department to verify that plaintiff has

no federal debt. See Astrue v. Ratliff, 560 U.S. 585 (2010).

       The court GRANTS plaintiff’s motion (Doc. No. 21) and awards plaintiff $6,161.05 in

attorney’s fees under the EAJA. The court directs that the EAJA award be paid directly to plaintiff.

       IT IS SO ORDERED.

       Dated this 17th day of December, 2018.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court




                                                   1
